Citation Nr: 0704019	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-20 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a right inguinal hernia repair, currently rated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from July 1982 to November 
1994.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).

Procedural history

In a March 1995 rating decision, service connection was 
granted for residuals of a right inguinal hernia repair.  A 
noncompensable (zero percent) disability rating was assigned.

In the August 2003 rating decision, the RO assigned a 10 
percent disability rating for residuals of a right inguinal 
hernia repair.  The veteran perfected an appeal of the 
assignment of a 10 percent disability rating.

Issues not on appeal

In an October 2004 Decision Review Officer decision, service 
connection was denied for a low back disability, to include 
degenerative changes; and a left elbow disability, to include 
arthritis.  To the Board's knowledge, the veteran has not 
disagreed with those determinations.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].




FINDING OF FACT

The medical evidence of record shows that the veteran's 
postoperative right inguinal hernia is readily reducible and 
does not require use of a truss.
  

CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of the currently assigned 10 percent disability rating 
for the service-connected residuals of a right inguinal 
repair have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7338 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for service-
connected residuals of a right inguinal repair.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

With respect to an increased rating claim, the standard of 
review is as follows.
After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter sent in June 
2003, which was specifically intended to address the 
requirements of the VCAA.  The VCAA letter advised the 
veteran that "[t]o establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."  See the VCAA letter, page 5.  Accordingly, 
the veteran was informed of the information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letter to inform VA of 
medical evidence pertaining to his claimed disability and to 
submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disability.

Moreover, in the June 2003 VCAA letter, the veteran was 
informed that VA would provide medical examination or get a 
medical opinion if VA decided that it was necessary to make a 
decision on his claims.  [VA examinations were conducted in 
July 2003.]

In the June 2003 VCAA letter, the veteran was advised that VA 
was responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also told that VA would make reasonable efforts 
to get relevant records not held by a Federal agency, 
including records from state and local governments, private 
doctors and hospitals, and current or former employers.

In the VCAA letter, the RO informed the veteran that "If 
there is any other evidence or information that you think 
will support your claim, please let us know."  This request 
was unlimited; that is, it can reasonably be read to 
encompass any and all evidence in the veteran's possession.  
The June 10, 2003 VCAA letter thus complied with the "give 
us everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letter informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In this case, review of 
the record reveals that the veteran was provided notice of 
the VCAA in June 2003, prior to the initial adjudication in 
August 2003 of his claim for an increased rating for 
residuals of a right inguinal hernia.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to this 
claim, because service connection has already been granted 
for residuals of a right inguinal hernia.  Moreover, as 
explained above, the veteran has received proper VCAA notice 
as to his obligations, and those of VA, with respect to his 
current level of disability in the June 2003 VCAA letter.  

The RO has not addressed element (5), effective date.  
However, because the Board concludes below that the 
preponderance of the evidence is against the claim for 
increased rating for residuals of a right inguinal hernia, 
any questions as to the appropriate effective date to be 
assigned are rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The evidence of record includes VA 
medical records and reports of July 2003 VA examination, 
which will be described below.  The Board finds that all 
relevant evidence necessary for an equitable resolution of 
this issue has been identified and obtained, to the extent 
necessary.

In a November 2004 statement, the veteran's representative 
quoted findings from an October 2003 computed tomography (CT) 
scan of the abdomen and pelvis: "If recurrent inguinal 
hernia is still strongly suspect[ed], perhaps the [veteran] 
should be referred to a location that does herniograms".  
The representative thereby suggested that further development 
- that is, a herniogram - should be accomplished.  However, 
that statement is couched in terms of "if".  That is, 
scheduling a herniogram was at a physician's discretion.  It 
is clear that no physician in this case believed that a 
herniogram would add anything to the medical record. Ordering 
such a test under the circumstances here presented is beyond 
the Board's jurisdiction.  See 38 C.F.R. § 20.101(b) (2006).     

In any event, the medical evidence of record in fact shows 
that the veteran currently has a recurrent inguinal hernia.  
This is recognized by the assignment of the current 10 
percent rating.  
 
In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  He has retained the services of a 
representative, who has presented argument on his behalf.  He 
has not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Analysis

Assignment of diagnostic code

The veteran is currently assigned a 10 percent disability 
rating for residuals of a right inguinal hernia repair under 
Diagnostic Code 7338 [inguinal hernia].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7338 is deemed by the Board to be the most 
appropriate, primarily because it pertains specifically to 
the diagnosed disability in the veteran's case (inguinal 
hernia).  Evidence of a past hernia operation, reducibility, 
and recent recurrence of the veteran's hernia justify rating 
the disability under Diagnostic Code 7338.  The Board can 
identify no more appropriate diagnostic code, and the veteran 
has pointed to none.     

Schedular rating

Under 38 C.F.R. § 4.114, Diagnostic Code 7338 [hernia, 
inguinal], a noncompensable rating is warranted where the 
inguinal hernia is small, reducible, or without true hernia 
protrusion, or where it is not operated, but remediable.  
A 10 percent rating is warranted where a postoperative 
inguinal hernia is recurrent, readily reducible and well 
supported by truss or belt.  A 30 percent evaluation is 
warranted for a small hernia which is postoperative and 
recurrent or unoperated irremediable, and not well supported 
by a truss, or not readily reducible.  A 60 percent 
evaluation is warranted for a large, postoperative, recurrent 
hernia that is not well supported under ordinary conditions 
and not readily reducible, when considered inoperable.  
38 C.F.R. § 4.114, Diagnostic Code 7338 (2006).

Thus, the currently assigned 10 percent rating is warranted 
where a postoperative inguinal hernia is recurrent, readily 
reducible and well supported by a truss or belt.  A 30 
percent evaluation is warranted for a small hernia which is 
postoperative and recurrent, and not well supported by a 
truss or not readily reducible.

The criteria in Diagnostic Code 7338 are conjunctive.  See 
Melson v. Derwinski, 
1 Vet. App. 334 (1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met].  Compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned]. 

The report of the July 2003 VA hernia examination reveals 
that the examiner diagnosed a likely recurrence of the 
inguinal hernia.  Moreover, a reducible right inguinal hernia 
was found on an August 2003 VA physical examination.  There 
is no indication that the hernia is anything but small.  
Indeed, an October 2003 CT scan of the abdomen identified 
only a "slight" density in the right inguinal region.    
The competent medical evidence therefore reflect that the 
veteran's inguinal hernia is a small, postoperative, and 
recurrent hernia. 

The medical and other evidence of record does not, however, 
demonstrate that the hernia is not well supported by a truss 
or is not readily reducible.  Indeed, there is  no evidence 
that the veteran uses a truss, and he has not alleged 
otherwise. 
The report of the August 2003 VA examination found that the 
hernia was reducible.  There is no competent medical evidence 
to the contrary.  

Because all of the conjunctive criteria for the assignment of 
a 30 percent rating are not satisfied, that rating cannot be 
assigned.  It is obvious that the criteria for even higher 
disability ratings are not met.  For these reasons, a 
disability rating in excess of the currently assigned 10 
percent under Diagnostic Code 7338 is not warranted.

Esteban considerations

The medical evidence also indicates that a surgical scar 
exists.  Under VA regulations, separate disabilities arising 
from a single disease entity are to be rated separately.  See 
38 C.F.R. § 4.25 (2006); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The veteran has complained of pain in the scar area and 
numbness surrounding the scar area.  The Board has therefore 
considered whether separate ratings for each aspect of the 
service-connected disability [the inguinal hernia and the 
scar] are warranted.

A 10 percent rating is warranted for superficial, unstable 
scars.   See 38 C.F.R. § 4.118, Diagnostic Code 7803 (2006).  
A10 percent rating is warranted for superficial scars that 
are painful on examination.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).  Under Diagnostic Code 7805, 
scars may also be evaluated on the basis of any related 
limitation of function of the body part that they affect.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2006).

In this case, the report of a July 2003 VA scar examination 
shows that the scar was described as well-healed, and there 
were no findings of ulceration or breakdown of the skin.  
There were no findings of indicative of instability in that 
report or in nay other medical treatment records.  Although 
the veteran once reported a boil in the area of the scar, 
there is no competent medical evidence in the record which 
suggests that the scar is currently ulcerated or unstable.  
Therefore, a separate rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7803 is not warranted.

As for the veteran's complaints of pain, the report of the 
July 2003 VA scar examination shows that the scar itself was 
not painful or tender on examination, but rather the 
underlying mass was tender.  There is in fact no competent 
medical evidence indicating that the scar is tender or 
painful on examination.  Accordingly, a separate rating under 
38 C.F.R. § 4.118, Diagnostic Code 7804 is not warranted.

With regard to the veteran's complaint of numbness, neither 
the reports of the July 2003 VA examinations nor the VA 
treatment records show any neurological impairment in the 
area of the groin.  Moreover, the July 2003 VA scar examiner 
noted that the scar caused no limitation of function.  
Therefore, neurological diagnostic codes are inapplicable, 
and a separate rating pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7805 is not warranted.

In short, although the veteran is competent to report his own 
symptomatology, he is not competent to attribute that 
symptomatology to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The Board places greater weight on 
the medical evidence of record, which objectively 
demonstrates that no pathology warranting the assignment of a 
separate disability rating exists.  



Extraschedular evaluation

The Board notes in passing that neither the veteran nor his 
representative has in connection with this appeal indicated, 
nor presented evidence to support the premise, that his 
service-connected residuals of a right inguinal hernia result 
in marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards. 
See 38 C.F.R. § 3.321(b) (2006) [extraschedular rating 
criteria].  Accordingly, in the absence of the matter being 
raised by the veteran or adjudicated by the RO, the Board 
will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Conclusion

For reasons and bases expressed above, the Board finds that 
the veteran's service-connected residuals of right inguinal 
hernia repair is appropriately rated at 
10 percent disabling.  A preponderance of the evidence is 
against the claim.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased disability rating for the 
veteran's service-connected residuals of a right inguinal 
repair is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


